DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1 and 7) in the reply filed on November 20, 2020 is acknowledged.
	However, upon reconsideration the Examiner is joining Group III (claims 6 and 9) with the elected Group.

3.	Claims 1, 2 and 6-9 are pending.
	Claims 2 and 8, drawn to a non-elected invention is withdrawn from examination.
	Claims 3-5 have been cancelled.
	Claims 1, 2 and 6 have been amended.
	Claims 7-9 have been added.
	Claims 1, 6, 7 and 9 are examined on the merits.




Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1, 6, 7 and 9 read on a product of nature.  Claims 1, 6, 7 and 9 are directed to a solid support matrix comprising two or more peptides attached thereto within a kit.  The peptides may be SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO:4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11 or SEQ ID NO: 12. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the peptides occur in nature in biological samples, see descriptions accompanying sequence alignments herein. These peptides are naturally occurring tumor markers that are present in biological fluids, see descriptions. Hence, these claims are drawn to nature-based products. The fact that the peptides are attached to a solid support matrix does not transform the naturally occurring product.  The solid support matrix does not add a meaningful limitation as it is merely a nominal or toke extrasolution component of the claim, and is nothing more than an effort to generally link the naturally occurring product of nature to a particular technological environment.  These claims do not recite any additional elements that add structural or functional characteristics so that the claimed products are significantly different from the naturally occurring substances.
RESULT 1 from 1.align450.rag database. 
AZU49802
ID   AZU49802 standard; peptide; 15 AA.
XX
AC   AZU49802;
XX
DT   24-MAY-2012  (first entry)
XX
DE   Breast/ovarian cancer diagnosis related peptide p2, SEQ ID 1.
XX
KW   breast tumor; diagnostic test; immunoassay; ovary tumor; tumor marker.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 15
FT                   /note= "Optionally present"
XX
CC PN   WO2012038932-A2.
XX
CC PD   29-MAR-2012.
XX
CC PF   23-SEP-2011; 2011WO-IB054194.
XX
PR   24-SEP-2010; 2010CH-00001553.
XX
CC PA   (AYAN-) AYANDA BIOSYSTEMS SA.
XX
CC PI   Makohliso S,  Irminger-Finger I,  Herrera F;
XX
DR   WPI; 2012-D72582/24.
XX
CC PT   New isolated peptide used in kit for detecting breast or ovarian cancer 
CC PT   from biological fluid sample of mammalian subject.
XX
CC PS   Claim 1; SEQ ID NO 1; 28pp; English.
XX
CC   The present invention relates to a novel isolated peptide of SEQ ID NO: 1
CC   -12 (see AZU49802-AZU49813). The invention also provides: an immunoassay 
CC   preparation comprising the above-mentioned peptide for detecting breast 
CC   or ovarian cancer; a method for detecting a breast or an ovarian cancer 
CC   from a biological fluid sample of a mammalian subject, which involves: 
CC   (a) providing a biological fluid sample from a mammalian subject; (b) 
CC   bringing the biological fluid sample into contact with a solid matrix, 
CC   where at least one peptide is bound to solid matrix, the contacting 
CC   process is carried out under conditions sufficient for binding an 
CC   antibody present in the biological fluid sample to the at least one 
CC   peptide through antigen-antibody interactions and at least one peptide 
CC   has a sequence of amino acids of peptide or their variant; (c) removing 
CC   the biological fluid sample for removing any unbound antibody from the 
CC   surface of the solid matrix; and (d) detecting the presence of an antigen
CC   -antibody complex bound to the solid matrix, where the presence of the 
CC   complex is indicative that the biological fluid sample contains one or 
CC   more breast or ovarian-cancer associated endogeneous antibodies; and a 
CC   kit for detecting biomarker for breast or ovarian cancer in a biological 
CC   fluid sample. The present sequence represents the specifically claimed 
CC   breast/ovarian cancer diagnosis related peptide of the invention.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 79;  DB 19;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EGGTMPDNRQPRNR 14
              ||||||||||||||
Db          1 EGGTMPDNRQPRNR 14




RESULT 2 from 1.align450.rag database. 
BCA07141
ID   BCA07141 standard; peptide; 15 AA.
XX
AC   BCA07141;
XX
DT   02-JUL-2015  (first entry)
XX
DE   Human BARD1 protein fragment (#-4), SEQ ID 10.
XX
KW   BARD1 protein; BRCA1-associated RING domain protein 1; diagnostic test;
KW   epitope; immuno-diagnosis; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   EP2871480-A1.
XX
CC PD   13-MAY-2015.
XX
CC PF   06-NOV-2013; 2013EP-00191739.
XX
PR   06-NOV-2013; 2013EP-00191739.
XX
CC PA   (BARD-) BARD1AG SA.
XX
DR   WPI; 2015-29991Y/34.
XX
CC PT   Diagnosing lung cancer in mammalian individual useful for enhancing 
CC PT   clinical efficiency of e.g. lung cancer screening, by diagnosing cancer 
CC PT   based on parameters obtained by binding antibodies to human BRCA1 
CC PT   associated RING domain 1.
XX
CC PS   Claim 12; SEQ ID NO 10; 66pp; English.
XX
CC   The present invention relates to a novel in vitro and/or ex vivo method 
CC   for diagnosing lung cancer in a mammalian subject. The method comprises: 
CC   (a) obtaining blood or serum sample from a subject; (b) determining the 
CC   parameters related to the amount of antibodies specifically binding to 
CC   different peptides comprising a stretch of the amino acid sequence of 
CC   human BRCA1 associated RING domain protein (BARD) of SEQ ID NO: 42 
CC   (BCA07173) and/or of an isoform thereof comprising the amino acid 
CC   sequences of SEQ ID NOs: 43-51 (BCA07174-BCA07182); and (c) diagnosing 
CC   lung cancer based on the parameters. Also described are: (1) a method for
CC   assessing the probability and/or risk that a subject suffers from lung 
CC   cancer; (2) an in vitro and/or ex vivo method for diagnosing lung cancer 
CC   in a human subject; (3) a test kit for diagnosing lung cancer; (4) a 
CC   method for enhancing the clinical efficiency, screening, monitoring, 
CC   diagnosis, prognosis, prediction and recurrence of lung cancer; and (5) 
CC   an in vitro and/or ex vivo method for detecting and/or measuring the 
CC   levels of antibodies associated with the occurrence of lung cancer. The 
CC   present sequence is a human BARD1 protein fragment (#-4), detected by the
CC   antibodies for diagnosing lung cancer in a mammalian subject.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 79;  DB 22;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EGGTMPDNRQPRNR 14
              ||||||||||||||
Db          1 EGGTMPDNRQPRNR 14




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claim(s) 1, 6, 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Irminger-Finger et al., WO 2008/119802 A1 (published 9 October 2008/ IDS reference 2, Foreign Patent Documents submitted June 13, 2018).  Irminger-Finger discloses polypeptide sequences that share 100% sequence identity to Applicants’ sequences, see sequence alignments herein.  Irminger-Finger’s sequence 6 is the same as Applicants’ SEQ ID NO: 3; sequence 2 is the same as Applicants’ SEQ ID NO: 5; and sequence 9 is the same as Applicants’ SEQ ID NO: 7, see sequence alignments.  These disclosed polypeptides may be comprised within a kit and coupled to a solid matrix such as “…nitrocellulose paper, glass slide, microtitre plates and wells”, see page 9, lines 15-19; page 22, lines 8 and 9; and claims 28-31 on page 43; and claim 54 on page 46.  The kit also comprises at least one antibody or more specific for the disclosed sequences, see page 22, lines 10-14; claims 37 and 38 on page 44; and claim 55 on page 46. It is in within the Examiner’s purview that these antibodies are positive control antibodies as the Specification notes “[a] positive control can to be a serum or a solution containing antibodies that are immunoreactive with at least one peptide according to the invention”, see page 12, lines 9-11.
Applicants’ sequences (SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 7) include Xaa either at the amino terminus or carboxy terminus of each peptide, wherein the Xaa may be a cysteine or may be absent.  Given Applicants’ comprising language the Irminger-Finger sequences herein anticipate the claims. 
RESULT 6 from 2.align450.rag database.
ATR80607
ID   ATR80607 standard; protein; 219 AA.
XX
AC   ATR80607;
XX
DT   24-DEC-2008  (first entry)
XX
DE   Human BRCA1 associated ring domain 1 eta protein, SEQ ID NO:9.
XX
KW   protein production; protein detection; therapeutic; cancer; cytostatic;
KW   diagnostic test; expression; breast tumor; endocrine-gen.; gynecological;
KW   ovary tumor; uropathic; uterine cervix tumor; uterus tumor;
KW   BRCA1-associated RING domain protein 1; BARD1 gene.
XX
OS   Homo sapiens.
XX
CC PN   WO2008119802-A1.
XX
CC PD   09-OCT-2008.
XX
CC PF   01-APR-2008; 2008WO-EP053881.
XX
PR   02-APR-2007; 2007US-0907432P.
XX
CC PA   (UYGE-) UNIV GENEVE.
XX
CC PI   Irminger-Finger I,  Ryser S,  Li L;
XX
DR   WPI; 2008-O00122/81.
DR   N-PSDB; ATR80616.
XX
CC PT   Detecting gynecological cancer related proteins comprises determining the
CC PT   expression level of BRCA1 Associated Ring Domain (BARD1) in a sample from
CC PT   a female mammal.
XX
CC PS   Claim 1; SEQ ID NO 9; 72pp; English.
XX
CC   The present invention relates to novel protein isoforms, use thereof, 
CC   methods of preparation thereof, methods of detection thereof, antibodies 
CC   thereof, combination thereof, use of these antibodies and combination 
CC   thereof and use of antagonists of those isoforms for the treatment of 
CC   gynecological cancers. The invention provides the method of detecting 
CC   gynecological cancer related proteins comprises determining the 
CC   expression level of BRCA1 Associated Ring Domain (BARD1) in a sample from
CC   a female mammal (including tissue biopsies or blood samples) the 
CC   expression level of a protein of interest. The invention also claims: an 
CC   isolated polypeptide comprising at least one sequence of amino acids 
CC   having at least 80% identity or homology (such as at least 85-98%) with a
CC   sequence of amino acids selected from SEQ ID NO: 2-11 or 24; an isolated 
CC   nucleic acid consisting of a nucleotide sequence encoding the polypeptide
CC   ; an immunoassay kit, for detecting gynecological cancer in a biological 
CC   sample, comprising at least one antibody or its fragment or a combination
CC   of antibodies; an antagonist of a polypeptide for the manufacture of a 
CC   medicament for the treatment of a gynecological cancer, including breast,
CC   ovarian, cervical, or uterine cancers. According to the invention the 
CC   nucleic acid is useful for expressing recombinant polypeptides for 
CC   analysis, characterization and therapeutic use; the nucleic acid is used 
CC   as probes or primers; the antibody or combination of antibodies is useful
CC   for assay such as western blots, immunohistochemistry, ELISA or 
CC   fluorescence activated cell sorting (FACS) assays; the method, antibody 

CC   related proteins (including breast cancer, ovarian cancer, endometrial 
CC   and cervical cancer) in a biological sample; the antagonist of a 
CC   polypeptide is useful for manufacturing a medicament for the treatment of
CC   a gynecological cancer, including breast, ovarian, cervical, or uterine 
CC   cancers. The advantage of the invention provides novel substances and 
CC   related methods for better diagnosing and treating such diseases. The 
CC   present sequence is of the Human BRCA1 associated ring domain 1 (BARD1) 
CC   eta (Reading frame 2 in exon 1) protein sequence used in the method of 
CC   the invention for the treatment of cancers.
XX
SQ   Sequence 219 AA;

  Query Match             100.0%;  Score 71;  DB 12;  Length 219;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ILSRKPKPDSDVTQ 14
              ||||||||||||||
Db        144 ILSRKPKPDSDVTQ 157

RESULT 7 from 3.align450.rag database.
ATR80604
ID   ATR80604 standard; protein; 326 AA.
XX
AC   ATR80604;
XX
DT   24-DEC-2008  (first entry)
XX
DE   Human BRCA1 associated ring domain 1 phi protein, SEQ ID NO:6.
XX
KW   protein production; protein detection; therapeutic; cancer; cytostatic;
KW   diagnostic test; expression; breast tumor; endocrine-gen.; gynecological;
KW   ovary tumor; uropathic; uterine cervix tumor; uterus tumor;
KW   BRCA1-associated RING domain protein 1; BARD1 gene.
XX
OS   Homo sapiens.
XX
CC PN   WO2008119802-A1.
XX
CC PD   09-OCT-2008.
XX
CC PF   01-APR-2008; 2008WO-EP053881.
XX
PR   02-APR-2007; 2007US-0907432P.
XX
CC PA   (UYGE-) UNIV GENEVE.
XX
CC PI   Irminger-Finger I,  Ryser S,  Li L;
XX
DR   WPI; 2008-O00122/81.
DR   N-PSDB; ATR80614.
XX
CC PT   Detecting gynecological cancer related proteins comprises determining the
CC PT   expression level of BRCA1 Associated Ring Domain (BARD1) in a sample from
CC PT   a female mammal.
XX
CC PS   Claim 1; SEQ ID NO 6; 72pp; English.
XX
CC   The present invention relates to novel protein isoforms, use thereof, 
CC   methods of preparation thereof, methods of detection thereof, antibodies 
CC   thereof, combination thereof, use of these antibodies and combination 
CC   thereof and use of antagonists of those isoforms for the treatment of 
CC   gynecological cancers. The invention provides the method of detecting 
CC   gynecological cancer related proteins comprises determining the 

CC   a female mammal (including tissue biopsies or blood samples) the 
CC   expression level of a protein of interest. The invention also claims: an 
CC   isolated polypeptide comprising at least one sequence of amino acids 
CC   having at least 80% identity or homology (such as at least 85-98%) with a
CC   sequence of amino acids selected from SEQ ID NO: 2-11 or 24; an isolated 
CC   nucleic acid consisting of a nucleotide sequence encoding the polypeptide
CC   ; an immunoassay kit, for detecting gynecological cancer in a biological 
CC   sample, comprising at least one antibody or its fragment or a combination
CC   of antibodies; an antagonist of a polypeptide for the manufacture of a 
CC   medicament for the treatment of a gynecological cancer, including breast,
CC   ovarian, cervical, or uterine cancers. According to the invention the 
CC   nucleic acid is useful for expressing recombinant polypeptides for 
CC   analysis, characterization and therapeutic use; the nucleic acid is used 
CC   as probes or primers; the antibody or combination of antibodies is useful
CC   for assay such as western blots, immunohistochemistry, ELISA or 
CC   fluorescence activated cell sorting (FACS) assays; the method, antibody 
CC   and kit are useful for detecting the presence of gynecological cancer 
CC   related proteins (including breast cancer, ovarian cancer, endometrial 
CC   and cervical cancer) in a biological sample; the antagonist of a 
CC   polypeptide is useful for manufacturing a medicament for the treatment of
CC   a gynecological cancer, including breast, ovarian, cervical, or uterine 
CC   cancers. The advantage of the invention provides novel substances and 
CC   related methods for better diagnosing and treating such diseases. The 
CC   present sequence is of the Human BRCA1 associated ring domain 1 (BARD1) 
CC   phi protein sequence used in the method of the invention for the 
CC   treatment of cancers.
XX
SQ   Sequence 326 AA;

  Query Match             100.0%;  Score 68;  DB 12;  Length 326;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 SVMNTGQRRDGPL 14
              |||||||||||||
Db        107 SVMNTGQRRDGPL 119

RESULT 9 from 5.align450.rag database.
ATR80600
ID   ATR80600 standard; protein; 758 AA.
XX
AC   ATR80600;
XX
DT   24-DEC-2008  (first entry)
XX
DE   Human BRCA1 associated ring domain 1 alpha protein, SEQ ID NO:2.
XX
KW   protein production; protein detection; therapeutic; cancer; cytostatic;
KW   diagnostic test; expression; breast tumor; endocrine-gen.; gynecological;
KW   ovary tumor; uropathic; uterine cervix tumor; uterus tumor;
KW   BRCA1-associated RING domain protein 1; BARD1 gene.
XX
OS   Homo sapiens.
XX
CC PN   WO2008119802-A1.
XX
CC PD   09-OCT-2008.
XX
CC PF   01-APR-2008; 2008WO-EP053881.
XX
PR   02-APR-2007; 2007US-0907432P.
XX
CC PA   (UYGE-) UNIV GENEVE.
XX
CC PI   Irminger-Finger I,  Ryser S,  Li L;
XX
DR   WPI; 2008-O00122/81.
DR   N-PSDB; ATR80611.

CC PT   Detecting gynecological cancer related proteins comprises determining the
CC PT   expression level of BRCA1 Associated Ring Domain (BARD1) in a sample from
CC PT   a female mammal.
XX
CC PS   Claim 1; SEQ ID NO 2; 72pp; English.
XX
CC   The present invention relates to novel protein isoforms, use thereof, 
CC   methods of preparation thereof, methods of detection thereof, antibodies 
CC   thereof, combination thereof, use of these antibodies and combination 
CC   thereof and use of antagonists of those isoforms for the treatment of 
CC   gynecological cancers. The invention provides the method of detecting 
CC   gynecological cancer related proteins comprises determining the 
CC   expression level of BRCA1 Associated Ring Domain (BARD1) in a sample from
CC   a female mammal (including tissue biopsies or blood samples) the 
CC   expression level of a protein of interest. The invention also claims: an 
CC   isolated polypeptide comprising at least one sequence of amino acids 
CC   having at least 80% identity or homology (such as at least 85-98%) with a
CC   sequence of amino acids selected from SEQ ID NO: 2-11 or 24; an isolated 
CC   nucleic acid consisting of a nucleotide sequence encoding the polypeptide
CC   ; an immunoassay kit, for detecting gynecological cancer in a biological 
CC   sample, comprising at least one antibody or its fragment or a combination
CC   of antibodies; an antagonist of a polypeptide for the manufacture of a 
CC   medicament for the treatment of a gynecological cancer, including breast,
CC   ovarian, cervical, or uterine cancers. According to the invention the 
CC   nucleic acid is useful for expressing recombinant polypeptides for 
CC   analysis, characterization and therapeutic use; the nucleic acid is used 
CC   as probes or primers; the antibody or combination of antibodies is useful
CC   for assay such as western blots, immunohistochemistry, ELISA or 
CC   fluorescence activated cell sorting (FACS) assays; the method, antibody 
CC   and kit are useful for detecting the presence of gynecological cancer 
CC   related proteins (including breast cancer, ovarian cancer, endometrial 
CC   and cervical cancer) in a biological sample; the antagonist of a 
CC   polypeptide is useful for manufacturing a medicament for the treatment of
CC   a gynecological cancer, including breast, ovarian, cervical, or uterine 
CC   cancers. The advantage of the invention provides novel substances and 
CC   related methods for better diagnosing and treating such diseases. The 
CC   present sequence is of the Human BRCA1 associated ring domain 1 (BARD1) 
CC   alpha protein sequence used in the method of the invention for the 
CC   treatment of cancers.
XX
SQ   Sequence 758 AA;

  Query Match             100.0%;  Score 73;  DB 12;  Length 758;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DNELSDLKEDKPRK 14
              ||||||||||||||
Db         98 DNELSDLKEDKPRK 111


RESULT 3 from 7.align450.rag database.
ATR80607
ID   ATR80607 standard; protein; 219 AA.
XX
AC   ATR80607;
XX
DT   24-DEC-2008  (first entry)
XX
DE   Human BRCA1 associated ring domain 1 eta protein, SEQ ID NO:9.
XX
KW   protein production; protein detection; therapeutic; cancer; cytostatic;
KW   diagnostic test; expression; breast tumor; endocrine-gen.; gynecological;
KW   ovary tumor; uropathic; uterine cervix tumor; uterus tumor;
KW   BRCA1-associated RING domain protein 1; BARD1 gene.
XX
OS   Homo sapiens.
XX

XX
CC PD   09-OCT-2008.
XX
CC PF   01-APR-2008; 2008WO-EP053881.
XX
PR   02-APR-2007; 2007US-0907432P.
XX
CC PA   (UYGE-) UNIV GENEVE.
XX
CC PI   Irminger-Finger I,  Ryser S,  Li L;
XX
DR   WPI; 2008-O00122/81.
DR   N-PSDB; ATR80616.
XX
CC PT   Detecting gynecological cancer related proteins comprises determining the
CC PT   expression level of BRCA1 Associated Ring Domain (BARD1) in a sample from
CC PT   a female mammal.
XX
CC PS   Claim 1; SEQ ID NO 9; 72pp; English.
XX
CC   The present invention relates to novel protein isoforms, use thereof, 
CC   methods of preparation thereof, methods of detection thereof, antibodies 
CC   thereof, combination thereof, use of these antibodies and combination 
CC   thereof and use of antagonists of those isoforms for the treatment of 
CC   gynecological cancers. The invention provides the method of detecting 
CC   gynecological cancer related proteins comprises determining the 
CC   expression level of BRCA1 Associated Ring Domain (BARD1) in a sample from
CC   a female mammal (including tissue biopsies or blood samples) the 
CC   expression level of a protein of interest. The invention also claims: an 
CC   isolated polypeptide comprising at least one sequence of amino acids 
CC   having at least 80% identity or homology (such as at least 85-98%) with a
CC   sequence of amino acids selected from SEQ ID NO: 2-11 or 24; an isolated 
CC   nucleic acid consisting of a nucleotide sequence encoding the polypeptide
CC   ; an immunoassay kit, for detecting gynecological cancer in a biological 
CC   sample, comprising at least one antibody or its fragment or a combination
CC   of antibodies; an antagonist of a polypeptide for the manufacture of a 
CC   medicament for the treatment of a gynecological cancer, including breast,
CC   ovarian, cervical, or uterine cancers. According to the invention the 
CC   nucleic acid is useful for expressing recombinant polypeptides for 
CC   analysis, characterization and therapeutic use; the nucleic acid is used 
CC   as probes or primers; the antibody or combination of antibodies is useful
CC   for assay such as western blots, immunohistochemistry, ELISA or 
CC   fluorescence activated cell sorting (FACS) assays; the method, antibody 
CC   and kit are useful for detecting the presence of gynecological cancer 
CC   related proteins (including breast cancer, ovarian cancer, endometrial 
CC   and cervical cancer) in a biological sample; the antagonist of a 
CC   polypeptide is useful for manufacturing a medicament for the treatment of
CC   a gynecological cancer, including breast, ovarian, cervical, or uterine 
CC   cancers. The advantage of the invention provides novel substances and 
CC   related methods for better diagnosing and treating such diseases. The 
CC   present sequence is of the Human BRCA1 associated ring domain 1 (BARD1) 
CC   eta (Reading frame 2 in exon 1) protein sequence used in the method of 
CC   the invention for the treatment of cancers.
XX
SQ   Sequence 219 AA;

  Query Match             100.0%;  Score 48;  DB 12;  Length 219;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KAGRCRIIG 9
              |||||||||
Db         21 KAGRCRIIG 29


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

9.	Claims 1, 6, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,018,639 B2 (issued July 10, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on kits and solid support matrices comprising peptides that share 100% sequence identity, see sequence alignment for example.
RESULT 1 from 3.align450.rai database.
US-13-825-715B-3
; Sequence 3, Application US/13825715B
; Patent No. 10018639
; GENERAL INFORMATION
;  APPLICANT: Makohliso, Solomzi
;  APPLICANT:Irminger-Finger, Irmgard
;  APPLICANT:Herrera, Fernando
;  TITLE OF INVENTION: KITS FOR DETECTING BREAST OR OVARIAN CANCER IN A BODY FLUID
;  TITLE OF INVENTION:SAMPLE AND USE THEREOF
;  FILE REFERENCE: 4472-103
;  CURRENT APPLICATION NUMBER: US/13/825,715B
; SEQ ID NO 3
;  LENGTH: 14
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Peptide p11
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (1)..(1)
;  OTHER INFORMATION: Xaa may be a Cysteine or be absent
US-13-825-715B-3

  Query Match             100.0%;  Score 68;  DB 1;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 SVMNTGQRRDGPL 14
              |||||||||||||
Db          2 SVMNTGQRRDGPL 14

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



29 January 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643